Title: From Thomas Jefferson to William Short, 19 July 1802
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Washington July 19. 1802.
          
          Your’s of April 3. came to hand June 13. my last to you was of Apr. 19. when I wrote so fully in answer to your several favors, that I should not have had occasion to write now but by way of supplement as to the particular article of the purchase of stock for you, not then finished. as soon as the peace had produced the whole of it’s effect on our stock by depressing it, and it was percieved to be looking up again, mr Barnes instantly directed his correspondent in N. York to purchase 4000. D. of the 3. percents if possible, & if not, then of the 6s. partly by search after that particular stock (the 3s.) which is rarely at market, partly by fallacious expectations of better chances, he did not purchase till about May or June, by which time they had sensibly risen. still however, after adding the interest then immediately due, it makes according to their calculations a gain of about 1. per cent more than the loss of interest which the whole of the delay had occasioned. the original certificates of the rest of your stock being all in my hands, I shall take care to recieve those also of the 4000. lately bought of 6. per cents, no threes being to be had. The latter, when to be found, are understood to be at 66½ per cent. I explained in my last the nature of this stock, and should be glad to learn from yourself to what point of their possible rise, you would prefer them to other stock at their ordinary prices. I will take care by attending hereafter to the quarterly reciepts of your interest, that mr Barnes shall lay them out immediately, or be led by no expectations whatever to go beyond the reciept of the next quarter before they are laid out. circumstances of momentary high price may sometimes justify a short delay.—I took the liberty of asking your superintendance of the purchase of some books for Congress which is committed to mr Duane. I inclosed you the catalogue, & the Secy. of the Treasury was to insert a bill of exchange & forward the letter. I set out in two days to pass Aug. & September at Monticello. Accept assurances of my constant affection.
          
            Th: Jefferson
          
        